Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yalei Sun on 4/21/21.

The application has been amended as follows: 	
1.	(Currently Amended) A transcoding capability configuration method performed at a transcoding capability configuration device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, wherein the transcoding capability configuration device is configured to select a coding scheme for at least two terminals to set up direct communication with each other in a service, the method comprising:
obtaining respective transcoding capability information reported by each of the at least two terminals, wherein the respective transcoding capability information , the first transcoding capability data further including a hardware acceleration parameter indicating transcoding capability of the terminal, a preset transcoding capability preferably parameter supported by the terminal, and a preset hardware acceleration parameter associated with the preset transcoding capability parameter, and a service type of a service to be executed by the at least two terminals, wherein the service type includes a video encoding service type and a video decoding service type;
determining, based on the respective first transcoding capability data and the service type of each of the at least two terminals, second transcoding capability data, wherein the second transcoding capability data indicates a coding scheme with a highest compression efficiency of one or more common coding schemes supported by each of the at least two terminals for the service type, further including: 
determining, based on the transcoding capability parameter of each of the at least two terminals, a first group of transcoding capability parameters satisfying transcoding capability of each terminal and the service type;
determining a second group of transcoding capability parameters based on the first group of transcoding capability parameters and the preset transcoding capability parameter; 
selecting a first transcoding capability parameter satisfying a preset condition from the second group of transcoding capability parameters;
after determining the second group of transcoding capability parameters based on the first group of transcoding capability parameters and the preset transcoding capability parameter:
determining, based on the hardware acceleration parameter and the preset hardware acceleration parameter of each of the at least two terminals, a third group of transcoding capability parameters supporting a hardware acceleration capability;
determining a fourth group of transcoding capability parameters based on the second group of transcoding capability parameters and the third group of transcoding capability parameters; 
selecting a second transcoding capability parameter satisfying the preset condition from the fourth group of transcoding capability parameters; and generating the second transcoding capability data based on the first transcoding capability parameter and the second transcoding capability parameter;
sending the second transcoding capability data to each of the at least two terminals, so that each terminal configures a transcoding parameter based on the second transcoding capability data and starts the service using the transcoding parameter; and
causing the at least two terminals to set up the direct communication with each other.
2.	(Canceled) 
3.	(Currently Amended) The method according to claim [[0]] 1, wherein the determining the second transcoding capability data satisfying each terminal and satisfying the service type comprises:
when at least two pieces of transcoding capability data satisfy each terminal and satisfy the service type, selecting the second transcoding capability data from the at least two pieces of transcoding capability data based on a preset decision rule, wherein the second transcoding capability data enables quality of communication between the at least two terminals to satisfy a preset requirement.
4.	(Canceled) 
5.	(Canceled) 
6.	(Currently Amended) The method according to claim [[0]] 1, wherein the first transcoding capability data further comprises a first parameter, and the first parameter represents a transcoding capability of a corresponding terminal;
the method further comprises:
before generating the second transcoding capability data based on the second transcoding capability parameter:
determining a lowest value of the first parameter of each terminal; 
determining a maximum transcoding performance parameter corresponding to the lowest value; and
generating the second transcoding capability data based on the second transcoding capability parameter and the maximum transcoding performance parameter.
7.	(Currently Amended) A transcoding capability configuration device, comprising one or more processors, memory coupled to the one or more processors and a plurality of programs stored in the memory that, when executed by the one or more processors, wherein the transcoding capability configuration device is configured to select a coding scheme for at least two terminals to set up direct communication with each other in a service, cause the transcoding capability configuration device to perform operations including:
obtaining respective transcoding capability information reported by each of the at least two terminals, wherein the respective transcoding capability information , the first transcoding capability data further including a hardware acceleration parameter indicating transcoding capability of the terminal, a preset transcoding capability preferably parameter supported by the terminal, and a preset hardware acceleration parameter associated with the preset transcoding capability parameter, and a service type of a service to be executed by the at least two terminals, wherein the service type includes a video encoding service type and a video decoding service type;
determining, based on the respective first transcoding capability data and the service type of each of the at least two terminals, second transcoding capability data, wherein the second transcoding capability data indicates a coding scheme with a highest compression efficiency of one or more common coding schemes supported by each of the at least two terminals for the service type, further including: 
determining, based on the transcoding capability parameter of each of the at least two terminals, a first group of transcoding capability parameters satisfying transcoding capability of each terminal and the service type;
determining a second group of transcoding capability parameters based on the first group of transcoding capability parameters and the preset transcoding capability parameter; 
selecting a first transcoding capability parameter satisfying a preset condition from the second group of transcoding capability parameters;
after determining the second group of transcoding capability parameters based on the first group of transcoding capability parameters and the preset transcoding capability parameter:
determining, based on the hardware acceleration parameter and the preset hardware acceleration parameter of each of the at least two terminals, a third group of transcoding capability parameters supporting a hardware acceleration capability;
determining a fourth group of transcoding capability parameters based on the second group of transcoding capability parameters and the third group of transcoding capability parameters; 
selecting a second transcoding capability parameter satisfying the preset condition from the fourth group of transcoding capability parameters; and generating the second transcoding capability data based on the first transcoding capability parameter and the second transcoding capability parameter;
sending the second transcoding capability data to each of the at least two terminals, so that each terminal configures a transcoding parameter based on the second transcoding capability data and starts the service using the transcoding parameter; and
causing the at least two terminals to set up the direct communication with each other.
8.	(Canceled) 
9.	(Currently Amended) The transcoding capability configuration device according to claim [[0]] 7, wherein the determining the second transcoding capability data satisfying each terminal and satisfying the service type comprises:
when at least two pieces of transcoding capability data satisfy each terminal and satisfy the service type, selecting the second transcoding capability data from the at least two pieces of transcoding capability data based on a preset decision rule, wherein the second transcoding capability data enables quality of communication between the at least two terminals to satisfy a preset requirement.
10.	(Canceled) 
11.	(Currently Amended) The transcoding capability configuration device according to claim [[0]] 7, wherein the first transcoding capability data further comprises a hardware acceleration parameter associated with the transcoding capability parameter; and the preset transcoding capability data further comprises a preset hardware acceleration parameter associated with the preset transcoding capability parameter; and
the operations further comprise:
after determining a second group of transcoding capability parameters based on the first group of transcoding capability parameters and the preset transcoding capability parameter:
determining, based on the hardware acceleration parameter and the preset hardware acceleration parameter of each of the at least two terminals, a third group of transcoding capability parameters supporting a hardware acceleration capability;
determining a fourth group of transcoding capability parameters based on the second group of transcoding capability parameters and the third group of transcoding capability parameters; and
selecting a second transcoding capability parameter satisfying a preset condition from the fourth group of transcoding capability parameters, and generating the second transcoding capability data based on the second transcoding capability parameter.
12.	(Original) The transcoding capability configuration device according to claim 0, wherein the first transcoding capability data further comprises a first parameter, and the first parameter represents a transcoding capability of a corresponding terminal;
the operations further comprise:
before generating the second transcoding capability data based on the second transcoding capability parameter:
determining a lowest value of the first parameter of each terminal; 
determining a maximum transcoding performance parameter corresponding to the lowest value; and
generating the second transcoding capability data based on the second transcoding capability parameter and the maximum transcoding performance parameter.
13.	(Currently Amended) A non-transitory computer readable storage medium storing a plurality of machine readable instructions in connection with a transcoding capability configuration device having one or more processors, wherein the transcoding capability configuration device is configured to select a coding scheme for at least two terminals to set up direct communication with each other in a service, and wherein the plurality of machine readable instructions, when executed by the one or more processors, cause the transcoding capability configuration device to perform operations including:
obtaining respective transcoding capability information reported by each of the at least two terminals, wherein the respective transcoding capability information , the first transcoding capability data further including a hardware acceleration parameter indicating transcoding capability of the terminal, a preset transcoding capability preferably parameter supported by the terminal, and a preset hardware acceleration parameter associated with the preset transcoding capability parameter, and a service type of a service to be executed by the at least two terminals, wherein the service type includes a video encoding service type and a video decoding service type;
determining, based on the respective first transcoding capability data and the service type of each of the at least two terminals, second transcoding capability data, wherein the second transcoding capability data indicates a coding scheme with a highest compression efficiency of one or more common coding schemes supported by each of the at least two terminals for the service type, further including:
determining, based on the transcoding capability parameter of each of the at least two terminals, a first group of transcoding capability parameters satisfying transcoding capability of each terminal and the service type;
determining a second group of transcoding capability parameters based on the first group of transcoding capability parameters and the preset transcoding capability parameter; 
selecting a first transcoding capability parameter satisfying a preset condition from the second group of transcoding capability parameters;
after determining the second group of transcoding capability parameters based on the first group of transcoding capability parameters and the preset transcoding capability parameter:
determining, based on the hardware acceleration parameter and the preset hardware acceleration parameter of each of the at least two terminals, a third group of transcoding capability parameters supporting a hardware acceleration capability;
determining a fourth group of transcoding capability parameters based on the second group of transcoding capability parameters and the third group of transcoding capability parameters; 
selecting a second transcoding capability parameter satisfying the preset condition from the fourth group of transcoding capability parameters; and generating the second transcoding capability data based on the first transcoding capability parameter and the second transcoding capability parameter; 
sending the second transcoding capability data to each of the at least two terminals, so that each terminal configures a transcoding parameter based on the second transcoding capability data and starts the service using the transcoding parameter; and
causing the at least two terminals to set up the direct communication with each other.
14.	(Canceled) 
15.	(Currently Amended) The non-transitory computer readable storage medium according to claim [[0]] 13, wherein the determining the second transcoding capability data satisfying each terminal and satisfying the service type comprises:
when at least two pieces of transcoding capability data satisfy each terminal and satisfy the service type, selecting the second transcoding capability data from the at least two pieces of transcoding capability data based on a preset decision rule, wherein the second transcoding capability data enables quality of communication between the at least two terminals to satisfy a preset requirement.
16.	(Canceled) 
17.	(Currently Amended) The non-transitory computer readable storage medium according to claim [[0]] 13, wherein the first transcoding capability data further comprises a hardware acceleration parameter associated with the transcoding capability parameter; and the preset transcoding capability data further comprises a preset hardware acceleration parameter associated with the preset transcoding capability parameter; and
the operations further comprise:
after determining a second group of transcoding capability parameters based on the first group of transcoding capability parameters and the preset transcoding capability parameter:
determining, based on the hardware acceleration parameter and the preset hardware acceleration parameter of each of the at least two terminals, a third group of transcoding capability parameters supporting a hardware acceleration capability;
determining a fourth group of transcoding capability parameters based on the second group of transcoding capability parameters and the third group of transcoding capability parameters; and
selecting a second transcoding capability parameter satisfying a preset condition from the fourth group of transcoding capability parameters, and generating the second transcoding capability data based on the second transcoding capability parameter.
18.	(Previously Presented) The non-transitory computer readable storage medium according to claim 0, wherein the first transcoding capability data further comprises a first parameter, and the first parameter represents a transcoding capability of a corresponding terminal;
the operations further comprise:
before generating the second transcoding capability data based on the second transcoding capability parameter:
determining a lowest value of the first parameter of each terminal; 
determining a maximum transcoding performance parameter corresponding to the lowest value; 
generating the second transcoding capability data based on the second transcoding capability parameter and the maximum transcoding performance parameter; and
obtain transcoding capability information reported by at least two terminals.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485